Case: 4:15-cr-00404-HEA Doc. #: 3136 Filed: 03/16/21 Page: 1 of 3 PageID #: 15848




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
               Plaintiff,                 )
                                          )
         v.                               )       No. S5-4:15CR00404 HEA
                                          )
MICHAEL GRADY, and                        )
OSCAR DILLON, III,                        )
                                          )
                      Defendants.         )

     GOVERNMENT'S MOTION FOR LEAVE TO SUPPLEMENT POINT V
            (IMPEACHMENT BY PRIOR CONVICTIONS)
                OF OMNIBUS MOTIONS IN LIMINE

     COMES NOW the United States of America, by and through Sayler A Fleming,

United States Attorney for the Eastern District of Missouri, and Donald Boyce and Michael

A. Reilly, Assistant United States Attorneys for said District, and for its motion to

supplement Point V of its Omnibus Motions in Limine [“Omnibus Motions,” DCD 3115],

states as follows:

       On March 11, 2021, the United States filed its Omnibus Motions, which included

its arguments in support of offering Defendant Grady’s previous forgery convictions as

impeachment evidence pursuant to Rule 609(b). The legal standards are set forth in the

Omnibus Motions and incorporated herein by reference. The nature of the conduct giving

rise to the underlying forgery convictions is set forth in State v. Grady, 691 S.W.2d 301,

302 (Mo. App. 1985). (Attachment A). The Missouri Court of Appeals found that

                                              1
Case: 4:15-cr-00404-HEA Doc. #: 3136 Filed: 03/16/21 Page: 2 of 3 PageID #: 15849




Defendant utilized the victim’s credit card at the same business on two separate occasions

on the same date Defendant falsely signed the name of the owner of the credit card, A.H.,

on each occasion. Between 10:00 a.m. and 11:00 a.m., Defendant Grady drove a green

truck to a gas station and forged the signature of the A.T. on a credit card slip. Later that

same day, Defendant Grady returned at approximately 6:00 p.m., driving a red Cutlass,

made another purchase with the credit card, and again signed the name A.T. The owner

of the credit card testified that the signatures on the receipts were not his, and he did not

authorize Defendant Grady to sign his name. State v. Grady, 691 S.W.2d at 302.

       The forgery convictions involve deceit and creating and uttering false documents as

genuine. In the present case, Defendant’s charges include attempted obstruction of justice

and attempted tampering with a witness, in part by causing an affidavit to be created and

filed. This presents a degree of similarity between the forgery convictions and some of

the present charges.

       WHEREFORE, the United States respectfully moves to supplement its previous

filed Omnibus Motion as to Point V, with the information set forth herein.

                                          Respectfully submitted,

                                          SAYLER A. FLEMING
                                          United States Attorney

                                          s/ Michael A. Reilly
                                          MICHAEL A. REILLY #43908MO
                                          DONALD BOYCE #6282562IL
                                          Assistant United States Attorneys


                                             2
Case: 4:15-cr-00404-HEA Doc. #: 3136 Filed: 03/16/21 Page: 3 of 3 PageID #: 15850




                            CERTIFICATE OF SERVICE

       I hereby certify that on March 16, 2021, the foregoing was filed electronically
with the Clerk of the Court to be served upon Counsel of record.

                                                 s/Michael A. Reilly
                                                 Michael A. Reilly, 43908MO
                                                 Assistant United States Attorney




                                            3
